Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147682                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  RYAN KENDRICK NICHOLS,                                                                                             Justices
           Plaintiff-Appellant,
  v                                                                SC: 147682
                                                                   COA: 314552
                                                                   Branch CC: 11-010582-AH
  LAKELAND CORRECTIONAL FACILITY
  WARDEN,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 22, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           s1118
                                                                              Clerk